AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                               for the
                                                  Eastern District of Tennessee

                  United States of America                        )
                               V.                                 )
                                                                  )      Case No.
                   Hector Barreto-Miranda
                                                                  )
                                                                  )
                                                                                    3:20-MJ- ·\   oio
                                                                  )
                                                                  )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
                                     May 9, 2020
On or about the date(s) of
                                 ----- ~ - - - - - - - in the county of - - - -Jefferson
                                                                                - - - - - - - in the
        Eastern        District of ___T_e_n_n_e_ss_e_e_ _ _ , the defendant(s) violated:

             Code Section                                                  Offense Description
8 U.S. Code § 1326(a)                         Unlawful Re-entry by Illegal Alien




          This criminal complaint is based on these facts:
See attached Affidavit of Deportation Officer Mattew Grooms.




          iyf Continued on the attached sheet.


                                                                                                  plai11(.11it '.s sjgn~ture                           '   ,'> '., : i '.            \

                                                                            Matthew Grooms,
                                                                                           7            ' ,· , ' '
                                                                                                         ' l   ' , ,

                                                                                                    Depprfatipn OffiGer.
                                                                                                                                       . ;     '
                                                                                                                                                           '\, '·,, '' '• ..
                                                                                                                                                           H~ljlCE;
                                                                                                                                                                   ,
                                                                                                                                                                                     \\




                                                                                            Printed na1n~1p1~d, !itl.e '( ,'- ,                             :·',-~;~!
                                                                                                                  ,·   • ' ,·   '   J .,   J       ~ I '      •/       ..       jI
                                                                                                                          <         ".·) ,,         :, ;y.',\               )
Sworn to before me and signed in my presence.


Date:             05/21/2020


City and state:                     Knoxville, Tennessee                   Debra C. Poplin, United States Magistrate Judge
                                                                                            Printed name and title



          Case 3:20-mj-01080-DCP Document 1 Filed 05/21/20 Page 1 of 3 PageID #: 1
                                                                          3 :~l) -'N\ j -\ D'l 0
                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


        I, Matthew Grooms, am a Deportation Officer (DO) of the United States Department of

Homeland Security, Immigration and Customs Enforcement, and, being duly sworn, state the

following information to be true to the best of my knowledge, information, and belief:

        1.     I have been employed as a Deportation Officer with the United States Depaiiment

of Homeland Security since 2012. Prior to that, I was a U.S. Border Patrol Agent for 4 years. I

am a graduate of the Federal Law Enforcement Training Center and the U.S. Border Patrol

Academy. During my career, I have personally investigated violations of federal and state laws

related to illegal re-entry by undocumented aliens.

       2.      This complaint is based on the following facts, which are either known to me

personally or have been told to me by other law enforcement officials.

       3.      Hector Barreto-Miranda (hereinafter "the defendant") is a native of Mexico. The

defendant has never held citizenship in the United States of America.

       4.      Records indicate that the defendant was ordered deported by an Immigration

Judge on September 28, 2010. The defendant was thereafter deported on October 07, 2010.

        5.     On May 09, 2020, the defendant was arrested by the Jefferson County Sheriff's

Office for identity theft, trespassing, and subsequent sex offender registry violation after being

booked at the Jefferson County Jail where he is currently incarcerated. The defendant was

previously charged with aggravated rape and kidnapping in Memphis, Tennessee, on May 04,

2009. The defendant was subsequently convicted of criminal attempted sexual battery on June

30, 2010, and sentenced to one year of incarceration.

       6. The defendant was referred to me as the on-call agent for Immigration and Customs

Enforcement by the Jefferson County Sheriff's office on May 10, 2020, after the defendant was



  Case 3:20-mj-01080-DCP Document 1 Filed 05/21/20 Page 2 of 3 PageID #: 2
booked and fingerprinted. Based upon voluntary statements made by the defendant and positive

biometric confinnation of previous removal from the United States, an ICE Detainer (I-247A)

and Administrative Warrant of Removal (I-205) were transmitted to the Jefferson County Jail via

facsimile.

       7.      Based upon the foregoing infmmation, probable cause exists to believe that the

defendant, Hector Barreto-Miranda, is in violation of Title 8, United States Code, Section

1326(a), Unlawful Re-entry of Removed Alien.

       FURTHER AFFIANT SAYETH NAUGHT.




                                             Matthew @rooms
                                             Deportarlon Officer
                                             Bureau of Immigration and Customs Enforcement



Subscribed and ,sw9m to before me

this 21st day of May, 2020.


   ~<!_~,(~
United States Magistrate Judge
Debra C. Poplin




  Case 3:20-mj-01080-DCP Document 1 Filed 05/21/20 Page 3 of 3 PageID #: 3
